           Case 1:19-cr-00862-VEC Document 489 Filed 07/27/21 Page 1 of 1
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 7/27/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    : 19-CR-862 (VEC)
                                                              :
 MICHAEL GONZALEZ,                                            :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on January 19, 2021, Mr. Gonzalez plead guilty to a lesser included offense

of count two of the indictment, Dkt. 362; and

       WHEREAS Mr. Gonzalez is scheduled to be sentenced on Thursday, July 29, 2021 at

2:30 P.M., Dkt. 467;

       IT IS HEREBY ORDERED that the parties must review pages 24 to 27 of the plea

allocution transcript (Dkt. 362) and come to the sentencing prepared to discuss whether the plea

allocution was adequate or whether Mr. Gonzalez only admitted that he agreed to sell crack to a

person who was acting as a government informant at the time.



SO ORDERED.
                                                    _________________________________
Date: July 27, 2021                                       VALERIE CAPRONI
      New York, NY                                        United States District Judge
